Citation Nr: 0422565	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than July 15, 2002, 
for a grant of service connection for diabetes insipidus, to 
include on the basis of whether a rating decision in 
December 1962 involved clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On March 22, 2004, the veteran testified at a 
hearing by videoconference before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for diabetes insipidus within one year of his 
separation from service on July 9, 1962.

2.  An unappealed RO decision in December 1962, which denied 
entitlement to service connection for diabetes insipidus, was 
consistent with the laws and regulations then extant as 
applied to the facts as they were known at that time.

3.  VA did not receive the veteran's application to reopen 
his claim of entitlement to service connection for diabetes 
insipidus prior to July 15, 2002.


CONCLUSIONS OF LAW

1.  A rating decision in December 1962, which denied 
entitlement to service connection for diabetes insipidus, did 
not involve CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2003).

2.  Entitlement to an effective date earlier than July 15, 
2002, for the grant of service connection for diabetes 
insipidus is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has commented that, insofar as CUE claims are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  See Parker v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  In any case, in the June 2003 statement of 
the case the RO provided the veteran with notice of the laws 
and regulations governing finality, the reopening of claims 
and the assignment of effective dates, as well as a 
recitation of the evidence considered and the reasons and 
bases for the decision made.  The veteran was also afforded 
an opportunity to present testimony relevant to his CUE 
claim.  The Board also emphasizes that CUE claims are decided 
based on the evidence of record and the laws extant at the 
time of the decision in question such that further 
development is not appropriate.  

With respect to the veteran's effective date claim, the Court 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S.Vet.App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  

In this case, the veteran's reopened claim was received in 
July 2002.  In a letter dated in September 2002, the RO 
advised the veteran of the evidence needed to reopen his 
previously-denied claim of entitlement to service connection 
for diabetes insipidus, and informed him of the evidence he 
should submit in support of his claim, to include the need 
for evidence speaking to the relationship between currently-
claimed disability and service.  The RO requested the veteran 
to tell VA about any evidence or information he wished 
considered in connection with his claim and specifically 
notified the veteran of the need for identifying information 
concerning medical evidence and the need for a medical 
opinion stating that diabetes insipidus was due to or 
aggravated by service-connected disability.  Such information 
satisfied VA's duty to notify the veteran relevant to his 
pursuit of service-connected benefits.

In a February 2003 rating decision, the RO granted service 
connection for diabetes insipidus, effective July 15, 2002, 
the date of receipt of the veteran's reopened claim.  In May 
the veteran filed a notice of disagreement with the assigned 
effective date.  VA's General Counsel has considered the 
question of whether VA must notify a claimant via a new VCAA 
letter of the information and evidence necessary to 
substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VA's General Counsel held as 
follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raise a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.

VAOPGCPREC 8-2003 (December 22, 2003), published at 69 Fed. 
Reg. 25,180 (2004).

In this case further notice is not required in that the 
veteran has otherwise received sufficient notification with 
respect to his claim.  Specifically, in the June 2003 
statement of the case, the RO advised the veteran as to the 
legal authority governing determinations as to effective 
dates, to include relevant to finality, CUE and reopened 
claims, and also advised him as to the evidence considered 
and the reasons and bases for the determination made in his 
appeal.  The RO specifically advised the veteran that the 
assigned effective date represented the date of receipt of 
his reopened claim for benefits and that a determination had 
been made that there was no CUE In the December 1962 denial 
of benefits to warrant revision back to that date.  Based on 
these facts, the veteran has been fully advised as to what 
evidence would be required to show entitlement to an earlier 
effective date.  

With respect to the effective date claim VA has also 
fulfilled its duty to assist the veteran under the VCAA and 
its implementing regulations in that the record contains 
documentation showing the procedural and factual history of 
the case and the veteran has not identified any additionally-
available evidence pertinent to the appeal.  As such, the 
Board finds that all notification and development has been 
accomplished and the Board may address the issues on appeal 
without further action under the VCAA or its implementing 
regulations.

II.  Legal Criteria

As extant at the time of the December 1962 RO rating 
decision, 38 U.S.C. § 331 (1962), pertinent to peacetime 
disability compensation, provided as follows:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered disease 
contracted in line of duty, in the active 
military, naval, or air service, during 
other than a period of war, the United 
States will pay to any veteran thus 
disabled who was discharged or released 
under conditions other than dishonorable 
from the period of service in which said 
injury or disease was incurred, or 
preexisting injury or disease was 
aggravated, compensation as provided in 
this subchapter, but no compensation 
shall be paid if the disability is the 
result of the veteran's own willful 
misconduct.

38 U.S.C. § 332 (1962) pertained to the presumption of sound 
condition and provided for such presumption,

...when examined, accepted and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance and 
enrollment, or where evidence or medical 
judgment is such as to warrant a finding 
that the disease or injury existed before 
acceptance and enrollment.

38 U.S.C. § 353 (1962) provided as follows:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 C.F.R. § 3.303, as in effect in December 1962, basically 
defined service connection as where the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  The regulation further provided that, 

[e]ach disabling condition shown by a 
veteran's service records...must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records...his medical 
records and all pertinent medical and lay 
evidence.

38 C.F.R. § 3.305(b), pertaining to direct peacetime service 
connection, in effect in December 1962, provided as follows:

A peacetime veteran who has served six 
months or more will be considered to have 
been in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities or disorders 
noted at the time thereof, or where 
medical evidence or medical judgment, as 
distinguished from medical fact and 
principles, establishes that an injury or 
disease preexisted service.  Any evidence 
acceptable as competent to indicate the 
time of existence or inception of the 
condition may be considered.  
Determinations based on medical judgment 
will take cognizance of the time of 
inception or manifestation of disease or 
injury following entrance into service, 
as shown by proper service authorities in 
service records, entries or reports.  
Such records will be accorded reasonable 
weight in consideration of other evidence 
and sound medical reasoning.  Opinions 
may be solicited from Veterans 
Administration medical authorities when 
considered necessary.

38 C.F.R. § 3.306, pertaining to aggravation of preservice 
disability, in effect in December 1962, provided as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.
...
(c)  Peacetime service.  The specific 
finding requirement that an increase in 
disability is due to the natural progress 
of the condition will be met when the 
available evidence of a nature generally 
acceptable as competent shows that the 
increase in severity of a disease or 
injury or acceleration in progress was 
that normally to be expected by reason of 
the inherent character of the condition, 
aside from any extraneous or contributing 
cause or influence peculiar to military 
service.  Consideration will be given to 
the circumstances, conditions, and 
hardships of service. 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003).  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  See also 
38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 
1962).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 (2003) of this part.  38 C.F.R. 
§ 3.104(a) (2003).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2003).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Where service connection is established based on 
receipt of new and material received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

III.  Factual Background and Analysis

An RO decision in December 1962 denied entitlement to service 
connection for diabetes insipidus.  The claims file contains 
a copy of the notification letter sent to the veteran, 
informing him of the decision made and of his appellate 
rights.  The veteran did not appeal and the December 1962 
decision became final.  38 U.S.C. § 4005(b) (1962); 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (1962, 
2003), 20.302, 20.1103 (2003).

At a hearing before the undersigned in March 2004, the 
veteran's representative argued that the RO decision in 
December 1962 involved CUE in that the presumption of 
soundness and the presumption of aggravation were incorrectly 
applied to the facts of the veteran's case.  

Determinations as to CUE are made based on consideration of 
the law extant at the time of the decision in question, set 
out above, and the facts as known at the time, discussed 
herein below.  

The evidence of record at the time of the December 1962 
rating decision included the veteran's service medical 
records for the period July 1958 to July 1962, and a report 
of VA examination conducted by an endocrinologist in November 
1962.  No other pertinent evidence was of record and thus may 
not be considered in determining whether the December 1962 
decision was clearly and unmistakably erroneous.

The veteran's service medical records included a summary of 
his hospitalization at Walter Reed General Hospital in March 
and April 1962.  The hospital summary noted that the veteran 
had three years and eight months of active duty as an airman 
at the time of admission.  With regard to "Present 
Illness", the hospital summary stated as follows: 

This 23 year-old airman second class was well until 
August 1955 when he was out for football practice and 
remembers one specific day when he suddenly and 
unaccountably became increasingly thirsty, started 
drinking excess amounts and putting out large amounts 
of urine.  At the time, he was not taking salt tablets 
or any other medication and he felt that this was just 
due to the hot weather and excess sweating; however, 
through the year, the thirst and polyuria continued 
unabated.  His high school classes were 40 minutes with 
a 3-minute recess period and he noted that after every 
class he had to hurry to the toilet to pass large 
amounts of urine, have a large drink of water and 
return in a big rush to class.  At night, it was 
necessary for him to get up at least three or four 
times to urinate and also to get a drink.  He felt 
thirsty almost constantly and was not satisfied even 
after a large drink of water.  His intake was limited 
more by his stomach capacity rather than by a 
satisfying of his thirst.  By long training, he had 
gotten so that he could go two or three hours without a 
drink and had enlarged his bladder capacity 
considerably.  He noted that drinking beer for some 
reason seemed to depress his urine output.  
Particularly bothersome to him were car or bus rides 
where facilities were not readily available either for 
drinking or urinating.  Upon induction into the 
service, he was examined and no abnormalities found; no 
note was taken of his story of increasing thirst.  
Later, when he saw a doctor on Sick Call in Texas, he 
was told that the thirst was a habit.  Subsequently, 
while hospitalized for a rib fracture he was told that 
this was again a nervous trait.  When he was married, 
approximately six months prior to admission, he 
received a physical examination and the doctor told him 
that this deserved investigation.  

The hospital summary noted that the veteran was admitted for 
evaluation of polydipsia and polyuria of six and one half 
years' duration.  It was noted that the veteran's story was 
classic for diabetes insipidus but it was felt important to 
rule out some other treatable cause.  Skull films, 
electroencephalogram, eye examination, and visual fields were 
all within normal limits.  On consultation by the urology 
clinic, excretory urograms showed mild hydronephrosis.  The 
veteran was cystoscoped and a congenital bladder neck 
contracture with mild obstructive changes was identified and 
dilated.  Following a repeat dilation, the veteran had marked 
improvement in the force of his urinary stream.  The 
veteran's urine input and output were followed.  He underwent 
water deprivation tests and pitressin tests.  After testing, 
the veteran was placed on convalescent leave for 
approximately two weeks during which time he promptly began 
to drink and urinate approximately six liters per day.  He 
was then instructed in the administration of pitressin 
tannate in oil and provided with vials of pitressin tannate.  
It was planned that he would continue on this medication.  At 
hospital discharge, the veteran was close to his time of 
expected separation from the Air Force and it was felt that 
no further evaluation of this condition would be necessary at 
the time of separation.  The diagnosis was diabetes 
insipidus, cause unknown, noted to have existed prior to 
service.

An April 1962 service medical record notes that after 
hospitalization at Walter Reed the veteran was returned to 
duty without a change in profile and that no further 
evaluation was necessary prior to discharge.  The diagnosis 
was diabetes insipidus, idiopathic, treated, improved.  At an 
examination for separation in July 1962, diagnoses included 
diabetes insipidus, EPTS.

At the VA examination by an endocrinologist in November 1962, 
the veteran gave a history of having had onset of increased 
thirst and increased desire for drinking water and urination 
of large amounts of urine in 1955.  According to the veteran, 
these symptoms came on after he was hit across the head at 
football practice.  The veteran stated that since that time 
he had had extreme polyuria and polydipsia and that such 
symptoms were present when he was inducted into the Air Force 
and on several occasions he mentioned them to medical 
officers.  However, he was not investigated for it until 
early in 1962 at Langley Air Force Base hospital, where the 
results of a water test, a water deprivation test, and a 
pitressin test were compatible with diabetes insipidus.  The 
diagnosis was made at Walter Reed Hospital, where he was 
placed on pitressin tannate in oil, four units daily, which 
he had continued since his separation from service.  The 
veteran indicated that he was applying for compensation and 
for treatment because his system craved for pitressin.  He 
stated that he did not particularly feel any better on the 
pitressin, specifying that his strength was no better.  He 
stated that the only positive benefit he saw from the 
pitressin was that he did not drink as much or urinate as 
much.  He felt that to a certain extent the Air Force and the 
Army were responsible for his system demanding the pitressin.  
An examination was performed and the diagnosis was diabetes 
insipidus, controlled by pitressin tannate.  

The rating decision in December 1962 stated that "Service 
connection is denied for diabetes insipidus since the 
evidence in file discloses that it existed at least three 
years prior to service and was not aggravated beyond natural 
progress during service."  Although not stated explicitly in 
those terms, the rating decision in December 1962 found 
implicitly that the presumptions of soundness and aggravation 
had been rebutted.  As noted above, the veteran and his 
representative argue that those findings involved CUE.  

First, with respect to the presumption of soundness, the 
Board recognizes that diabetes insipidus was not noted on the 
examination for entrance into service and that the veteran 
was presumed sound.  The service records reflect, however, 
that the veteran clearly and consistently informed service 
department physicians of symptoms of thirst and excess 
urination that had their onset several years prior to his 
entrance on active duty.  From his statements and 
descriptions, as well as a consideration of contemporary 
complaints and clinical evaluation, the service department 
physicians found that the veteran's symptom presentation was 
indicative of pre-existing diabetes insipidus and that, 
therefore, diabetes insipidus was not incurred in the line of 
duty.  As extant in 1962, the regulation governing the 
presumption of soundness specifically acknowledged that 
"[a]ny evidence acceptable as competent to indicate the time 
of existence or inception of the condition may be 
considered."  Neither the statute or regulation mandated 
pre-service medical confirmation of the pre-existence of 
disability and in this case there was no evidence refuting 
the veteran's description of pre-service symptoms and 
manifestations or the in-service examination and diagnostic 
testing results attributing those same symptoms to diabetes 
insipidus pre-existed service.  There was no therefore no 
evidence to refute the pre-existence of diabetes insipidus 
and it was not CUE for the RO to find, in December 1962, that 
the presumption of soundness at service entrance had been 
clearly and unmistakably rebutted by the medical and lay 
evidence of record.  

With respect to the presumption of aggravation, the Board 
notes that the extant regulation provided that aggravation 
would be considered where an increase in disability was shown 
in service, and, that for peacetime veterans, such as the 
veteran in this case, if such increase was shown, there must 
be a specific finding be made, based on competent evidence, 
that any demonstrated increase was due to the natural 
progress of the disease as opposed to any extraneous or 
contributing cause or influence peculiar to military service.  

The Board first notes that the veteran did not assert any 
increase in service, nor was such medical conclusion reached 
either by the in-service physicians or the post-service VA 
examiner.  Rather, during service the veteran provided a 
history of continuing to experience the same symptoms he 
experienced prior to service.  Service records also include 
the notation that the veteran's diabetes insipidus symptoms 
were improved after hospitalization and treatment and that no 
further medical evaluation was needed prior to the veteran's 
discharge.  Also, the service physicians specifically noted 
that the veteran underwent no change in his physical profile.  
Thus, as considered by the RO in December 1962, service 
records showed no increase in the nature or severity of the 
veteran's symptoms.  Consistent with that assessment, the 
veteran himself  told the post-service VA examiner that the 
prescribed medication had resulted in a decrease in his 
thirst and frequency of urination, an improvement in 
symptoms.  Although the veteran indicated that his fatigue 
had not changed, the service records and other medical 
evidence considered by the RO in December 1962 does not note 
any fatigue complaints or attribute such to diabetes 
insipidus.  Notably, moreover, the VA examiner concluded that 
the veteran's diabetes insipidus was under control.  Neither 
the in-service physicians nor the post-service VA examiner 
noted any additional symptoms or manifestations attributable 
to diabetes insipidus or any increase in symptoms or 
manifestations shown during the period of time the veteran 
was on active duty.  

The only evidence the veteran points to contradicting the 
1962 conclusion that his diabetes insipidus did not increase 
in severity during natural progress during service is 
examination and opinion evidence created only subsequent to 
the December 1962 decision.  As stated above, such evidence 
cannot be considered as the basis for a finding of CUE as it 
was not part of the record reviewed by the RO in making its 
December 1962 decision.  

The Board recognizes the veteran's argument that despite his 
report of pre-service symptoms he was accepted into service 
without restrictions and was able to complete over three 
years of service before service personnel conducted any 
extensive work-up.  The Board also recognizes that the 
veteran had not been taking any medication prior to such in-
service evaluation and that after his work-up he was 
prescribed medication, which he continued to take to include 
at the time of the 1962 decision in question.  Nevertheless, 
the competent medical professionals of record clearly 
considered the veteran's report of pre-service, in-service 
and post-service symptoms and manifestations and concluded 
that the record demonstrated no increase beyond the natural 
progression of the disability during service.  The veteran, 
in essence, disagrees with how the evidence was weighed in 
December 1962, or, argues that the medical evidence of record 
at that time was insufficient.  Neither argument forms a 
valid basis for revision based on CUE in the December 1962 
decision.

The Board further notes that, to the extent the veteran and 
his representative cite to current judicial interpretation 
and/or amendments to the wording of laws and regulations 
governing entitlement to service connection based on 
aggravation, in determining the existence of CUE in the 
December 1962 decision the Board is constrained to apply 
legal authority extant at that time, not subsequent 
reinterpretations of the laws and regulations.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).  In the veteran's case, 
under application of the extant laws and regulations, the 
evidence considered by the RO in December 1962 supported the 
conclusion that diabetes insipidus existed prior to service 
and did not undergo any increase past its normal progression 
therein.  The correct facts, as they were known at the time, 
were before the RO and the statutory and regulatory 
provisions extant at that time were correctly applied.  The 
Board must find, therefore, that the December 1962 rating 
decision did not involve CUE.  

CUE not having been shown in the December 1962 decision, the 
Board continues to otherwise consider the veteran's 
entitlement to an effective date prior to July 15, 2002, for 
the grant of service connection for diabetes insipidus.  

The Board first notes that prior to the January 1963 
notification letter to the veteran, the next communication 
from the veteran to VA was a July 1983 financial status 
report in response to a notice of his indebtedness to the 
Government on a loan guaranty.  The veteran did not reference 
diabetes insipidus and such communication cannot be 
reasonably interpreted as a application to reopen his claim 
of entitlement to service connection for diabetes insipidus.  

The veteran next contacted VA in March 1999.  A VA Form 119, 
"Report of Contact" reflects that the veteran requested the 
necessary forms to reopen his claim for diabetes and to 
possibly file for a nonservice-connected pension.  In March 
1999 the RO sent the requested forms to the veteran.  The 
United States Court of Appeals for the Federal Circuit has 
held that 38 C.F.R. § 3.155(a) does not authorize oral 
informal claims.  Rodriguez v. West, 189 F.3d 1351, 1353-4 
(1999), noting that 38 C.F.R. § 3.1(p) defines "claim", 
informal as well as formal, as a "communication in writing" 
and that when 38 C.F.R. § 3.1555(a) refers to an "informal 
claim", it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p).  Thus, the veteran's telephone 
inquiry cannot be considered an application to reopen his 
claim of entitlement to service connection for diabetes 
insipidus.  

A review of the claims file reveals that the next 
communication from the veteran was received July 15, 2002, at 
which time he indicated he was seeking benefits based on 
diabetes insipidus.  July 15, 2002, is the date currently 
assigned to the grant of service connection for that 
disability.  Prior to that date, however, there is no 
evidence that VA received any evidence that may reasonably be 
construed as an application to reopen the claim of 
entitlement to service connection for diabetes insipidus.

For the above reasons, there is no basis to award the veteran 
an earlier effective date for the grant of service connection 
for diabetes insipidus.  


ORDER

Entitlement to an effective date earlier than July 15, 2002, 
for a grant of entitlement to service connection for diabetes 
insipidus, to include on the basis of CUE in a December 1962 
decision, is denied.

	                        
____________________________________________
	J. M. Daley 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



